DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are presented for examination.
Claims 1-5 are rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “part”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claims 1-5, claims’ limitation “an offset route generation part configured to generate…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claim function. In Particular, the specification states, ¶ [0040], ¶ [0041], and Fig. 1 element 44, “the route calculation part 43 includes an offset route generation part 44, a candidate point generation part 45, a candidate route generation part 46, a route selection part 47”, but there is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “an offset route generation part configured to generate…” is not an adequate structure for performing the above claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Similarly, claim limitation “a candidate point generation part configured to generate…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation “a candidate route generation part configured to generate…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claim function. In Particular, the specification states, ¶ [0040], ¶ [0041], and Fig. 1 element 46, “the route calculation part 43 includes an offset route generation part 44, a candidate point generation part 45, a candidate route generation part 46, a route selection part 47…”, but there is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the terms “a candidate route generation part configured to generate” is not an adequate structure for performing the above claimed 
Claim limitation “a route selection part configured to select…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claim function. In Particular, the specification states, ¶ [0040], ¶ [0041], and Fig. 1 element 47, “the route calculation part 43 includes an offset route generation part 44, a candidate point generation part 45, a candidate route generation part 46, a route selection part 47…”, but there is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the terms “a route selection part configured to select…” is not an adequate structure for performing the above claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          Concerning claims 1-5, as described above in 112(b), second paragraph, the disclosure does not provide adequate structure to perform the claimed function(s). The specification does not demonstrate that Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such as one of ordinary skill in the art can reasonably conclude that inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claim 1 is directed toward a device. Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); 
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim 1 recites the abstract idea “…an offset route generation part configured to generate an offset route by offsetting to an oncoming lane an outbound route in a street on which a host vehicle has traveled, a candidate point generation part configured to generate a plurality of candidate points that are candidates for a return route based on the offset route generated by the offset route generation part, a candidate route generation part configured to generate a plurality of candidate routes by connecting the candidate points generated by the candidate point generation part, and a route selection part configured to select the return route based on the plurality of candidate routes generated by the candidate route generation part…” which comprises “Mental Processes”.  For example, a person can generate multiple points in relation to a route that they have stored in their memory. They can also generate these points in their mind in a zone or area that they have predetermined, or previously thought about. Further, a person can generate offset route by offsetting to an oncoming lane an outbound route in their mind based on a street on which a host vehicle has traveled, and based on current information of the vehicle (i.e. a person observes a speed that the vehicle is travelling and considers this speed when mentally generating points). 
generate a plurality of candidate routes by connecting the candidate points generated… generate a plurality of candidate points that are candidates for a return route based on the offset route generated…” which comprises “Mental Processes”.  For example, a person can mentally connect points that they have generated in their mind to form multiple different routes in their mind.
Applicant’s independent claim 1 also recites the abstract idea “select the return route based on the plurality of candidate routes generated” which comprises “Mental Processes”.  For example, a person can mentally make a selection to determine a route to travel from multiple routes that they have mentally generated.

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claim 1 recites an additional limitation including “An in-vehicle processing device comprising…parts…” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
an offset route generation part”, “5a candidate point generation part”, “a candidate route generation part”, and “a route selection part”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claim 1 does not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claim 1 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claim 1 is reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

Claim 2, which is dependent on claim 1, simply adds the additional “mental process” step of “…wherein the offset route is calculated based on the outbound route and a width of the street...”. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 3, which is dependent on claim 1, simply adds the additional “mental process” step of generate the plurality of candidate points based on a position of the host vehicle relative to the stored route. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Step 1: Applicant’s independent claim 3 is directed toward a device. Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;

(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim 1 recites the abstract idea “a candidate point generation part configured to generate a plurality of candidate points in relation to an outbound route in a street on which a host vehicle has traveled, a candidate route generation part configured to generate a plurality of candidate routes by connecting the candidate points generated by the candidate point generation part, and a route selection part configured to select a return route based on the plurality of candidate routes generated by the candidate route generation part, wherein the candidate route generation part is also configured to generate the plurality of candidate routes on an oncoming lane opposite to the outbound route” which comprises “Mental Processes”. For example, a person can generate multiple points in relation to a route that they have stored in their memory. They can also generate these points in their mind in a zone or area that they have predetermined, or previously thought about. Further, a person can generate these points in their mind based on peripheral information of a vehicle (i.e. a person observed 
Applicant’s independent claim 3 also recites the abstract idea “generate a plurality of candidate routes by connecting the candidate points generated… generate the plurality of candidate routes on an oncoming lane opposite to the outbound route…” which comprises “Mental Processes”.  For example, a person can mentally connect points that they have generated in their mind to form multiple different routes in their mind.
Applicant’s independent claim 3 also recites the abstract idea “select a return route based on the plurality of candidate routes” which comprises “Mental Processes”.  For example, a person can mentally make a selection to determine a route to travel from multiple routes that they have mentally generated.

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claim 3 recites an additional limitation including “An in-vehicle processing device comprising: a candidate point generation part configured to generate a plurality of candidate points in relation to an outbound route in a street on which a host vehicle has traveled”, which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	Claim 3 recites further additional limitations including: 5a candidate point generation part, and a candidate route generation part, and a route selection part. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claim 3 does not recite additional elements that provide significantly more than the recited judicial exception.  When considered individually or in combination, the additional limitations of claim 3 do not amount to 

Test for patentability conclusion: Thus, since claim 3 is reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

Claim 4, which is dependent on claim 3, simply adds the additional “mental process” step of “wherein the route selection part is also configured to select the candidate routes on an oncoming lane opposite to the outbound route…” This limitation does not comprise significantly more than the recited abstract idea in claim 3 and is thus also rejected under 35 U.S.C. 101.
Claim 5, which is dependent on claim 3, simply adds the additional “mental process” step of “wherein the candidate point generation part is also configured to generate the plurality of candidate points on an oncoming lane opposite to the outbound route”. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No.: 2020/0122721 A1: hereinafter “Zhang”) in view of Wang et al.  (US Pub. No.: 2018/0194344 A1: hereinafter “Wang”).
  
          Consider claim 1:
                    Zhang teaches an in-vehicle processing device (See, e.g., Zhang, “…Some or all of the functions of autonomous vehicle 101 may be controlled or managed by perception and planning system 110, especially when operating in an autonomous driving mode. Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information…” of Abstract, ¶ [0029]-¶ [0030], and Fig. 1 element “Perception and Planning System 110”) comprising: an offset route generation part configured to generate an offset route by offsetting to an oncoming lane an outbound route (See, e.g., Zhang, “…After generating the sample points 420, least cost path module 308 can further generate adjustment points 425 in an area surrounding each sample point 420 (i.e. least cost path module 308 is a candidate point generation part…” of ¶ [0029]-¶ [0030], ¶ [0050]-¶ [0058], and Fig. 1 element “Perception and Planning System 110”, Figs. 4A-C elements 400-420), a candidate point generation part configured to generate a plurality of candidate points that are candidates for a return route based on the offset route generated by the offset route generation part (See, e.g., Zhang, “…each sample point 420, and its associated adjustment points, are termed candidate points of the sample point 420. In an embodiment, candidate points of a sample point 420 are generated on a line substantially perpendicular to the centerline, at the sample point 420…” of ¶ [0029]-¶ [0030], ¶ [0050]-¶ [0058], and Fig. 1 element “Perception and Planning System 110”), a candidate route generation part configured to generate a plurality of candidate routes by connecting the candidate points generated by the candidate point generation part (See, e.g., Zhang, “…Routing module 307 is configured to provide one or more routes or paths from a starting point to a destination point. For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location…” of ¶ [0042], ¶ [0059], ¶ [0079]-¶ [0080],  and Fig. 1 element “Perception and Planning System 110”, Figs. 4A-C elements 400-420).
                    Zhang further teaches and a route selection part configured to select the return route based on the plurality of candidate routes generated by the candidate route generation part (See, e.g., Zhang, “…Decision module 304 and/or planning module 305 examine all of the possible routes to select and modify one of the most optimal route in view of other data provided by other modules such as traffic conditions from localization module 301, driving environment perceived by perception module 302, and traffic condition predicted by prediction module 303. The actual path or route for controlling the ADV may be close to or different from the reference line provided by routing module 307 dependent upon the specific driving environment at the point in time…” of ¶ [0042], ¶ [0049], ¶ [0059], ¶ [0079]-¶ [0080], and Fig. 1 element “Perception and Planning System 110”). However, Zhang does not explicitly teach route in a street on which a host vehicle has traveled.         
                    In an analogous field of endeavor, Wang teaches route in a street on which a host vehicle has traveled (See Wang, e.g., “…the GPS receiver 508, and map information interface 505. The on-board computer 510 can be capable of recording a navigation path (e.g., path 104 above) based on GPS receiver 508 (or enhanced GPS) data obtained during a recording operation …” of ¶ [0028], Fig. 3 steps 302-312).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Zhang, as 

          Consider claim 2:
                    The combination of Zhang, Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Zhang teaches wherein the offset route is calculated based on the outbound route and a width of the street (See, e.g., Zhang, “…include the lane configuration, traffic light signals, a relative position of another vehicle, a pedestrian, a building, crosswalk, or other traffic related…includes information describing a lane or lanes, such as, for example, a shape of the lane (e.g., straight or curvature), a width of the lane, how many lanes in a road, one-way or two-way lane, merging or splitting lanes, exiting lane, etc.…” of ¶ [0042], ¶ [0059], ¶ [0079]-¶ [0080],  and Fig. 1 element “Perception and Planning System 110”, Figs. 4A-C elements 400-420).

         Consider claim 3:
                    Zhang teaches an in-vehicle processing device (See, e.g., Zhang, “…Some or all of the functions of autonomous vehicle 101 may be controlled or managed by perception and planning system 110, especially when operating in an autonomous driving mode. Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information…” of Abstract, ¶ [0029]-¶ [0030], and Fig. 1 element “Perception and Planning System 110” , Figs. 4A-C elements 400-420) comprising: a candidate point generation part configured to generate a plurality of candidate points in relation to an outbound route (See, e.g., Zhang, “…After generating the sample points 420, least cost path module 308 can further generate adjustment points 425 in an area surrounding each sample point 420 (i.e. least cost path module 308 is a candidate point generation part…” of ¶ [0029]-¶ [0030], ¶ [0050]-¶ [0058], and Fig. 1 element “Perception and Planning System 110”, Figs. 4A-C elements 400-420), a candidate route generation part configured to generate a plurality of candidate routes by connecting the candidate points generated by the candidate point generation part (See, e.g., Zhang, “…Routing module 307 is configured to provide one or more routes or paths from a starting point to a destination point. For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location…” of ¶ [0042], ¶ [0059], ¶ [0079]-¶ [0080],  and Fig. 1 element “Perception and Planning System 110”, Figs. 4A-C elements 400-420), and a route selection part configured to select a return route based on the plurality of candidate routes generated by the candidate route generation part (See, e.g., Zhang, “…Decision module 304 and/or planning module 305 examine all of the possible routes to select and modify one of the most optimal route in view of other data provided by other modules such as traffic conditions from localization module 301, driving environment perceived by perception module 302, and traffic condition predicted by prediction module 303…” of ¶ [0042], ¶ [0049], ¶ [0059], ¶ [0079]-¶ [0080], and Fig. 1 element “Perception and Planning System 110” , Figs. 4A-C elements 400-420).
                     Zhang further teaches wherein the candidate route generation part is also configured to generate the plurality of candidate routes on an oncoming lane opposite to the outbound route (See, e.g., Zhang, “…include the lane configuration, traffic light signals, a relative position of another vehicle, a pedestrian, a building, crosswalk, or other traffic related…includes information describing a lane or lanes, such as, for example, a shape of the lane (e.g., straight or curvature), a width of the lane, how many lanes in a road, one-way or two-way lane, merging or splitting lanes, exiting lane, etc…” of ¶ [0031], ¶ [0038], ¶ [0042], ¶ [0049], ¶ [0059], ¶ [0079]-¶ [0080], and Fig. 1 element “Perception and Planning System 110” , Figs. 4A-C elements 400-420). However, Zhang does not explicitly teach route in a street on which a host vehicle has traveled.         
                    In an analogous field of endeavor, Wang teaches route in a street on which a host vehicle has traveled (See Wang, e.g., “…the GPS receiver 508, and map information interface 505. The on-board computer 510 can be capable of recording a navigation path (e.g., path 104 above) based on GPS receiver 508 (or enhanced GPS) data obtained during a recording operation …” of ¶ [0028], Fig. 3 steps 302-312).


          Consider claim 4:
                    The combination of Zhang, Wang teaches everything claimed as implemented above in the rejection of claim 3. In addition, Zhang teaches wherein the route selection part is also configured to select the candidate routes on an oncoming lane opposite to the outbound route (See, e.g., Zhang, “…include the lane configuration, traffic light signals, a relative position of another vehicle, a pedestrian, a building, crosswalk, or other traffic related…includes information describing a lane or lanes, such as, for example, a shape of the lane (e.g., straight or curvature), a width of the lane, how many lanes in a road, one-way or two-way lane, merging or splitting lanes, exiting lane, etc…” of ¶ [0031], ¶ [0038], ¶ [0042], ¶ [0049], ¶ [0059], ¶ [0079]-¶ [0080], and Fig. 1 element “Perception and Planning System 110” , Figs. 4A-C elements 400-420).

          Consider claim 5:
                    The combination of Zhang, Wang teaches everything claimed as implemented above in the rejection of claim 3. In addition, Zhang teaches wherein the candidate point generation part is also configured to generate the plurality of candidate points on an oncoming lane opposite to the outbound route (See, e.g., Zhang, “…After generating the sample points 420, least cost path module 308 can further generate adjustment points 425 in an area surrounding each sample point 420 (i.e. least cost path module 308 is a candidate point generation part…” of ¶ [0029]-¶ [0030], ¶ [0050]-¶ [0058], and Fig. 1 element “Perception and Planning System 110”, Figs. 4A-C elements 400-420).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Meuleau et al. (US Pub. No.: 2015/0345959 A1) teaches “A method for controlling an autonomous vehicle includes obtaining information describing a roadway; defining a plurality of layers along the roadway between a starting position and a goal position, each layer having a first width, and each layer having a plurality of nodes that are spaced from one another transversely with respect to the roadway within the first width; and determining a first trajectory from the starting position to the goal position, by minimizing a cost value associated with traversing the layers. Determining the first trajectory includes, for each layer, determining layer-specific weighting factors for each of a plurality of cost components, based on information associated with the respective layer, and determining, for each node of the respective layer, a cost for travelling to one or more of the nodes in a subsequent layer based on the plurality of cost components and the layer-specific weighting factors.”

Lee (US Pub. No.: 2015/0353085 A1) teaches “system and method for providing path planning and generation for automated lane centering and/or lane changing purposes for a vehicle traveling on a roadway, where the method employs roadway measurement values from a vision camera within an effective range of the camera and roadway measurement values from a map database beyond the range of the camera. The method uses the roadway measurement values from the camera to determine a desired path along a first segment of the roadway and identifies an end of the first segment based on how accurately the camera defines the roadway. The method then uses the roadway measurement values from the map database to determine the desired path along a second segment of the roadway that begins at the end of the first segment, where a transition from the first segment to the second segment is smooth.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BABAR SARWAR/Primary Examiner, Art Unit 3667